              Case 1:21-cv-01083-PGG-KHP Document 63
                                                  62 Filed 08/05/21 Page 1 of 2




                                                                                                    08/05/2021


                                              THE CITY OF NEW YORK
GEORGIA M. PESTANA
Corporation Counsel
                                             LAW DEPARTMENT                                          ROBERT WENNEMER
                                                 I 00 CHURCH STREET                              Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                      Office: (212) 356-2331
                                                                                                           Cell: (929) 486-5821
                                                                                                           Fax: (212) 356-3509
                                                                                                Email: rwenneme@law.nyc.gov


                                                                       August 5, 2021
       VIAECF
       Honorable Katharine H. Parker                   APPLICATION GRANTED: The Clerk of Court is
       United States Magistrate Judge                  requested to mail a copy of this endorsement to the
       United States District Court                    Plaintiff.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:     Alexander Williams, Jr. v. City of New York, et al.,                       08/05/2021
                       21 Civ. 1083 (PGG) (KHP)

       Your Honor:

               I am the Assistant Corporation Counsel in the office of Georgia M. Pestana, Corporation
       Counsel of the City of New York ("Office"), assigned to the defense of the above-referenced
       matter. I write on behalf of defendant City of New York (the "City") to respectfully request that
       defendants 1 be permitted to file a Motion to Dismiss in this matter by September 27, 2021 and that
       discovery be stayed pending the resolution of this motion.

                By way of brief background, on May 10, 2021 , the Court accepted Alexander Williams,
       Jr. 's ("plaintiff') Second Amended Complaint as the operative pleading in this matter and stayed
       discovery pending the Court's review of the Second Amended Complaint pursuant to 28 U.S.C. §
       1915 ("Section 1915"). (See Dkt. No. 47). On July 29, 2021 , the Court completed its Section 1915
       review and issued a Report and Recommendation that recommended dismissal of sixteen ( 16)
       defendants. (See Dkt. No. 60).

              The instant action has been accepted as related to two (2) other cases currently pending
       before the Court: Johmanni Anduze v. City of New York, et al. , 21 Civ. 519 (PGG) (KHP), and
       Gabriel Flores v. City of New York, et al., 21 Civ. 1680 (PGG) (KHP). (See Dkt. No. 42). On
       August 3, 2021, at the Initial Pretrial Conferences of the Anduze and Flores matters, the Court
       ordered that defendants' Motion to Dismiss be filed by September 27, 2021 , plaintiffs' Opposition
       be due by November 12, 2021, and defendants' Reply be due by November 30, 2021. The Court

       1 Although this Office has not yet made representation determinations with respect to the individual
       defendants in this matter, the City writes on behalf of the individual defendants as a party-in-interest.
      Case 1:21-cv-01083-PGG-KHP Document 63
                                          62 Filed 08/05/21 Page 2 of 2




further ordered that discovery is stayed in these two (2) related cases pending the outcome of
defendants' motion. (See Anduze Dkt. No. 22 & Flores Dkt. No. 23).

        As the three (3) related cases at issue have many overlapping defendants and claims due to
the plaintiffs' assertions that their constitutional rights have been violated by way of the alleged
enforcement of Command Level Order 370.20, the City respectfully requests that the Court adopt
the same briefing schedule for the instant action that has been issued in the Anduze and Flores
matters. Accordingly, the City respectfully requests that defendants' Motion to Dismiss be due by
September 27, 2021, plaintiffs Opposition be due by November 12, 2021, and the City's Reply
be due by November 30, 2021. The City further respectfully requests that discovery be stayed in
this matter pending the resolution of this motion.

       Thank you for your consideration herein.

                                                             Respectfully submitted,

                                                             hi i'<okit 1fl~. &dj.
                                                             Robert Wennemer
                                                             Assistant Corporation Counsel
                                                             Special Federal Litigation Division

cc:    Alexander Williams, Jr. (via First-Class Mail)
       PlaintiffPro Se
       NYSID: 01897858L
       B&C No. 1411801632
       George R. Vierno Center
       09-09 Hazen Street
       East Elmhurst, NY 11370




                                                 2
